DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: lens elements and a first adhesive layer. Claim 1 claims a lens module; however, the essential element of lens/lenses is/are not cited in the claim. More, dependent claims cite “a second adhesive layer” (claim 5) and “a third adhesive layer” (claim 9). Appears that “a first adhesive layer” is missing in independent claim 1.

Regarding Claim 11, claim 11 has same undefined issues as that of claim 1.


Claims 2 -10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.


Regarding Claim 2, the term of “The lens module of the LED of claim 1” is indefinite and lacks antecedent. Claim 2 depends on claim 1, but claim 1 does not cite the “a LED”.

Regarding Claim 12, claim 12 has same undefined issues as that of claim 2 in line 1.
Claim 3 is rejected as containing the deficiencies of claim 2 through their dependency from claim 2.
Claim 13 is rejected as containing the deficiencies of claim 12 through their dependency from claim 12.

Regarding Claims 5 and 9, the terms of “a second adhesive layer” (claim 5) and “a third adhesive layer” (claim 9) are indefinite and lack antecedent. Claims 5 and 9 depend on claim 1, but claim 1 does not cite the “a first adhesive layer”. 
Further, for claim 9, instant disclosure teaches that “the lens base is adhered to the a surface of the support 40 by a third adhesive layer 53”, see fig. 2; does not teach that “the lens base is adhered to the first surface of the circuit board by a third adhesive layer” so the term of “the lens base is adhered to the first surface of the circuit board by a third adhesive layer” in claim 9 becomes vague and renders the claim indefinite.


Claim 10 is rejected as containing the deficiencies of claim 9 through their dependency from claim 9.
Claim 20 is rejected as containing the deficiencies of claim 19 through their dependency from claim 19.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Matsuzawa (US 20100149410).

Regarding Claim 1, Matsuzawa teaches a lens module (abstract; fig. 12) comprising: 
a circuit board defining a first surface (fig. 12, 10); 

a support base arranged on the first surface of the circuit board and defining a first surface (fig. 12, 30), the first surface of the support base defining a through hole (fig. 12, center hole for filter 50) and a gas pressure relieving structure (fig. 12, 36; fig. 6A-B, 36), the gas pressure relieving structure comprising:
 
a gas pressure relieving hole being formed across the support base (fig. 6A-B, 36), 
a dust collecting hole being a blind hole fig. 6A-B, 36), 
a first gas pressure relieving groove joining the gas pressure relieving hole and the dust collecting hole, 
a second gas pressure relieving groove joining the dust collecting hole and the exterior; 
(fig. 6A-B, 36; fig. 10, 36, expanded air; ¶[0036], line 1-6, a groove for exteriorly discharging air contained in the housing portion is provided to extend from the inner peripheral surface of an upper part of a region of the ring-like bonding portion of the 

an optical filter (fig. 12, 50; ¶[0082], line 6-8, the glass cap 50 functions as an infrared (IR) cut filter), 

wherein the optical filter and the circuit board seal opposite sides of the through hole to form a receiving space (fig. 12, 32, 34, 50), the gas pressure relieving hole (fig. 12, 36) communicates with the receiving space, heat generated in the receiving space is released through the gas pressure relieving hole, the first gas pressure relieving groove, the dust collecting hole, and the second gas pressure relieving groove sequentially (fig. 6A-B, 36; fig. 10, 36, expanded air; ¶[0036], line 1-6, a groove for exteriorly discharging air contained in the housing portion is provided to extend from the inner peripheral surface of an upper part of a region of the ring-like bonding portion of the frame-like member to the outside of the cap member; ¶[0076], line 1-6, The bent portions 36a of the grooves 36 are provided to prevent a foreign substance (such as dust in the air) from infiltrating into the space).



Regarding Claim 5, Matsuzawa teaches the lens module of claim 1, wherein an area of the first surface of the support base near the through hole, being concave, defines a first groove, the optical filter is secured in the first groove by a second adhesive layer (fig. 12, 32, 32, 50- filter, 40- adhesive).

Regarding Claim 11, Matsuzawa teaches an electronic device (abstract; fig. 12) comprising a lens module (fig. 12), the lens module comprising: 

a circuit board defining a first surface (fig. 12, 10); 

a support base arranged on the first surface of the circuit board and defining a first surface (fig. 12, 30), the first surface of the support base defining a through hole 

a gas pressure relieving hole being formed across the support base (fig. 6A-B, 36), 
a dust collecting hole being a blind hole (fig. 6A-B, 36), 
a first gas pressure relieving groove joining the gas pressure relieving hole and the dust collecting hole, 
a second gas pressure relieving groove joining the dust collecting hole and the exterior; 
(fig. 6A-B, 36; fig. 10, 36, expanded air; ¶[0036], line 1-6, a groove for exteriorly discharging air contained in the housing portion is provided to extend from the inner peripheral surface of an upper part of a region of the ring-like bonding portion of the frame-like member to the outside of the cap member; ¶[0076], line 1-6, The bent portions 36a of the grooves 36 are provided to prevent a foreign substance (such as dust in the air) from infiltrating into the space. In an example illustrated in FIGS. 6A and 6B, each groove 36 includes one bent portion 36a. – the holes of 36 have groove shapes, which have functions of discharging expanded air and collecting dust, and at least comprising two portions of grooves); and 

an optical filter (fig. 12, 50; ¶[0082], line 6-8, the glass cap 50 functions as an infrared (IR) cut filter), 



Regarding Claim 12, Matsuzawa teaches the lens module of the LED of claim 11, wherein an area of the first surface of the support base, being concave (fig. 12, 32, 32), defines at least one second groove (fig. 12, 36; fig. 6A-B, 36), the at least one second groove is formed across a side wall of the through hole, a bottom of the at least one second groove defines the gas pressure relieving hole, the first gas pressure relieving groove, the dust collecting hole, and the second gas pressure relieving groove, both of the first gas pressure relieving groove and the second gas pressure relieving groove extend along a curving line(see above regarding claim 1; – the holes of 36 have groove shapes, which have functions of discharging expanded air and collecting dust, and at least comprising two portions of curved grooves).

.

Claims 1, 6-11 and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Lao et al (CN 207443016, English translation attached, all the line numbers listed below are line numbers in English translations).

Regarding Claim 1, Lao teaches a lens module (abstract; fig. 3) comprising:
 
a circuit board defining a first surface (fig. 3, 2); 
a support base arranged on the first surface of the circuit board and defining a first surface (fig. 3, 5), the first surface of the support base defining a through hole (fig. 3, center hole) and a gas pressure relieving structure (fig. 3, 52, 511), the gas pressure relieving structure comprising:
 
a gas pressure relieving hole being formed across the support base (fig. 5, 52, 511), 
a dust collecting hole being a blind hole (fig. 5, 52, 511), 
a first gas pressure relieving groove joining the gas pressure relieving hole and the dust collecting hole, 

(fig. 3, 52; fig. 5, 52, 511; ¶[0027], line 181-191, T-shaped gas escape groove 511, When the airflow rises from the sink 52 into the two rows of staggered T-shaped grooves 511, the airflow is blocked by the tortuous channel, thereby blocking dust and stains in the tank body, preventing dust and stains from entering the air escape base 5 and contaminating the electronic components. By blocking the dust with multiple groove walls, the pollution of electronic components is avoided; --– the holes of 52 and 511 have groove shapes, which have functions of discharging expanded air and collecting dust, and at least comprising two portions of grooves); and 

an optical filter (fig. 3, 6), 
wherein the optical filter and the circuit board seal opposite sides of the through hole to form a receiving space (fig. 3. 2, 5, 6), the gas pressure relieving hole communicates with the receiving space (fig. 3, 52, 511), heat generated in the receiving space is released through the gas pressure relieving hole, the first gas pressure relieving groove, the dust collecting hole, and the second gas pressure relieving groove sequentially (fig. 3, 52; fig. 5, 52, 511; ¶[0026], line 167-172,  The end surface of the boss 51 is provided with two rows of staggered and connected T-shaped air escape grooves 511, and the side of the boss 51 is provided with a sink groove 52, which is located on one side of the two rows of T-shaped air escape grooves 511 and communicates with the T-shaped escape groove. The air through 511 and the sink through 52 are connected to the T-shaped air escape through 511 to form a passage for 

Regarding Claim 6, Lao teaches the lens module of claim 1, wherein the circuit board comprises 
a first hard board portion, a first surface of the first hard board portion carries a photosensitive chip and a plurality of electric elements (fig. 3, 2 with 3 and 4; ¶[0027], line 150-160, includes Circuit board 1, CMOS sensor 2, motor drive chip 3, filter capacitor sheet 4), 
a second hard board portion, a first surface of the second hard board portion carries an electrical connecting portion (fig. 4, 1, --the bottom thick portion of 1 which comprising electric connections), and 
a flexible board portion located between the first hard board portion and the second hard board portion (fig. 4,  1, --the thin portion of 1, which may be flexible);

all of the photosensitive chip, the electric elements, and the electrical connecting portion are located on the first surface of the circuit board, both of the photosensitive chip and the electronic devices are received in the receiving space (fig. 3, 1, 2, 3, 4; fig. 4, 1, 2 and bottom portion of 1 with connectors).

Regarding Claim 7, Lao teaches the lens module of claim 6, wherein the circuit board further defines a second surface opposite to the first surface, the lens module further comprises a first reinforcement arranged on the second surface of the circuit board (fig. 4, 1, --bottom portion of 1 with connectors, which has thick reinforcement).

Regarding Claim 8, Lao teaches the lens module of claim 6, wherein the lens module further comprises a second reinforcement, the second reinforcement is arranged on the first surface of the circuit board and coupled to the support base (fig. 4, 1, --top portion of 1 with 2, which has thick reinforcement).

Regarding Claim 9, Lao teaches the lens module of claim 1, wherein the lens module further comprises a lens base and a lens (fig. 3, 7, 71, 72), the lens base is adhered to the first surface of the circuit board by a third adhesive layer (this portion has 112 issue, see above 112 rejection), the lens base defines a receiving hole which is configured to receive the lens (fig. 7, 72).

Regarding Claim 10, Lao teaches the lens module of claim 9, wherein the lens and the lens base are formed as an integral unit, the lens comprises a first lens portion, a third lens portion, and a second lens portion connecting the first lens portion and the third lens portion, respective diameters of the first lens portion, the second lens portion, and the third lens portion are decreased in succession (fig. 3, 7, 71, 72; --further, it has been held that forming in one piece an article which has formerly been formed into two 

Regarding Claim 11, Lao teaches an electronic device (abstract; fig. 3) comprising a lens module (fig. 3), the lens module comprising: 

a circuit board defining a first surface (fig. 3, 2); 
a support base arranged on the first surface of the circuit board and defining a first surface (fig. 3, 5), the first surface of the support base defining a through hole fig. 3, center hole) and a gas pressure relieving structure (fig. 3, 52, 511), the gas pressure relieving structure comprising:
 
a gas pressure relieving hole being formed across the support base (fig. 5, 52, 511),
a dust collecting hole being a blind hole (fig. 5, 52, 511),
a first gas pressure relieving groove joining the gas pressure relieving hole and the dust collecting hole, 
a second gas pressure relieving groove joining the dust collecting hole and the exterior; 
(fig. 3, 52; fig. 5, 52, 511; ¶[0027], line 181-191, T-shaped gas escape groove 511, When the airflow rises from the sink 52 into the two rows of staggered T-shaped grooves 511, the airflow is blocked by the tortuous channel, thereby blocking dust and stains in the tank body, preventing dust and stains from entering the air escape base 5 

an optical filter (fig. 3, 6),  
wherein the optical filter and the circuit board seal opposite sides of the through hole to form a receiving space (fig. 3. 2, 5, 6), the gas pressure relieving hole communicates with the receiving space (fig. 3, 52, 511), heat generated in the receiving space is released through the gas pressure relieving hole, the first gas pressure relieving groove, the dust collecting hole, and the second gas pressure relieving groove sequentially (fig. 3, 52; fig. 5, 52, 511; ¶[0026], line 167-172,  The end surface of the boss 51 is provided with two rows of staggered and connected T-shaped air escape grooves 511, and the side of the boss 51 is provided with a sink groove 52, which is located on one side of the two rows of T-shaped air escape grooves 511 and communicates with the T-shaped escape groove. The air through 511 and the sink through 52 are connected to the T-shaped air escape through 511 to form a passage for air flow. ¶[0027], line 181-191, T-shaped gas escape groove 511, When the airflow rises from the sink 52 into the two rows of staggered T-shaped grooves 511, the airflow is blocked by the tortuous channel, thereby blocking dust and stains in the tank body, preventing dust and stains from entering the air escape base 5 and contaminating the electronic components. By blocking the dust with multiple groove walls, the pollution of electronic components is avoided).

Regarding Claim 16, Lao teaches the lens module of claim I1, wherein the circuit board comprises 
a first hard board portion, a first surface of the first hard board portion carries a photosensitive chip and a plurality of electric elements (fig. 3, 2 with 3 and 4; ¶[0027], line 150-160, includes Circuit board 1, CMOS sensor 2, motor drive chip 3, filter capacitor sheet 4),
a second hard board portion, a first surface of the second hard board portion carries an electrical connecting portion (fig. 4, 1, --the bottom thick portion of 1 which comprising electric connections), and 
a flexible board portion located between the first hard board portion and the second hard board portion (fig. 4,  1, --the thin portion of 1, which may be flexible), 

all of the photosensitive chip, the electric elements, and the electrical connecting portion are located on the first surface of the circuit board, both of the photosensitive chip and the electronic devices are received in the receiving space (fig. 3, 1, 2, 3, 4; fig. 4, 1, 2 and bottom portion of 1 with connectors).

Regarding Claim 17, Lao teaches the lens module of claim 16, wherein the circuit board further defines a second surface opposite to the first surface, the lens module further comprises a first reinforcement arranged on the second surface of the circuit board (fig. 4, 1, --bottom portion of 1 with connectors, which has thick reinforcement).

Regarding Claim 18, Lao teaches the lens module of claim 16, wherein the lens module further comprises a second reinforcement, the second reinforcement is arranged on the first surface of the circuit board and coupled to the support base (fig. 4, 1, --top portion of 1 with 2, which has thick reinforcement).

Regarding Claim 19, Lao teaches the lens module of claim 11, wherein the lens module further comprises a lens base and a lens (fig. 3, 7, 71, 72), the lens base is adhered to the first surface of the circuit board by a third adhesive layer (this portion has 112 issue, see above 112 rejection), the lens base defines a receiving hole which is configured to receive the lens (fig. 7, 72).

Regarding Claim 20, Lao teaches the lens module of claim 19, wherein the lens and the lens base are formed as an integral unit, the lens comprises a first lens portion, a third lens portion, and a second lens portion connecting the first lens portion and the third lens portion, respective diameters of the first lens portion, the second lens portion, and the third lens portion are decreased in succession (fig. 3, 7, 71, 72; --further, it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872